



EXHIBIT 10.1
HALOZYME THERAPEUTICS, INC.
SEVERANCE POLICY
     Under the Severance Policy of Halozyme Therapeutics, Inc. (the “Company”),
the particular amount of cash severance for an employee terminated by the
Company without cause will generally be dictated by the employee’s position in
the organization as well their completed years of service with the Company. The
Severance Policy is applicable to members of senior management in the following
respects: (i) the cash severance for the Chief Executive Officer (the “CEO”)
will be equal to the CEO’s then-current annual base salary; (ii) the cash
severance for certain other senior officers as designated by the Compensation
Committee of the Board of Directors (the “Compensation Committee”) will be equal
to one half of the then-current annual base salary for such officers; and
(iii) the cash severance for certain other officers as designated by the
Compensation Committee will initially be equal to sixteen weeks of the
then-current annual base salary for such employee, provided that the employee
will receive an additional four weeks of cash severance for each completed year
of employment with the Company (up to a maximum of 26 weeks). In addition to
cash severance, which will normally be made in a lump sum payment (subject to
standard taxes and withholdings), the Company will also pay certain health
coverage costs (“Subsidized Healthcare”) during the term of the applicable
severance period. Despite the establishment of the Severance Policy, however,
the Board of Directors retains the right to amend, alter or terminate the
Severance Policy at any time and an employee’s eligibility for cash severance
and Subsidized Healthcare will be conditioned upon that employee releasing the
Company for any claims relating to their employment (including the termination
of employment).





